DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, on pages 7 of applicant’s remark, applicant argues that Basehanic fails to disclose the claim limitation “converting, with the processor of the media device, the watermark to an ID3 metadata format;”
In response, the examiner respectfully disagrees. Basehanice discloses that the watermark metadata is extracted (para. 34, lines 6-7, para. 35, line 4), and the watermark metadata is converted into an ID3 metadata format by using the converter (para. 35, lines 5, Fig. 2, el. 240). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claim 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. application 14/981,129.  Although the conflicting claims are not identical, they are not patentably distinct from each other because these claims differ only in that application claims 1-18 broadly reads over the features of claims 1-18 of U.S. application 14/981,129.

3.	Allowance of the pending application claim 1-18 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by claims 1-18 of U.S. application 14/981,129.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Basehanic (WO 2012/177874) in view of Chand et al. (US 2015/0256899 A1)

Regarding claim 1, Basehanic discloses a method to measure exposure to streaming media, the method comprising: 
capturing an image of a video; extracting, with a processor of the media device, a watermark from the media displayed at the media device (Fig. 5, 7, el. 510, para. 35, the video data is received and extracted); 
converting, with the processor of the media device, the watermark to an ID3 metadata format; and transmitting the ID3 formatted metadata to a central facility (para. 35, line 4, para. 34, lines 6-7 the watermark data is converted into the ID3 format). 
Basehanic does not explicitly disclose capturing, within a media device presenting media to a user, media of the media device;
Chand teaches capturing, within a media device presenting media to a user, media of the media device (para. 36, para. 30, para. 34, the user to use the mobile device to capture the displayed media image to identify the image);
It would be obvious for one of ordinary skill in the art before the invention to modify Basehanic to include Chand in order to easily identify the media image such that the system provider to sell those product relating to the media image to increase additional revenue.

Regarding claim 2, Basehanic in view of Chand discloses transmitting at least one of a user identifier or a device identifier to the central facility in association with the ID3 formatted metadata (Basehanic, para. 35, para. 49).

Regarding claim 3, Basehanic in view of Chand discloses wherein the media includes pulse code modulation audio data (Basehanic, Fig. 7). 

Regarding claim 4, Basehanic in view of Chand discloses wherein the media device is television (Basehanic, para. 29).

Regarding claim 5, Basehanic in view of Chand discloses wherein the media device is coupled to a television to present the media on the television (Basehanic, para. 29).

Regarding claim 6, Basehanic in view of Chand discloses wherein the ID3 formatted metadata is transmitted to the central facility via the internet (Basehanic, Fig. 2, para. 35, para. 49-50). 
	
	Regarding claim 7, the instant claim is analyzed with respect to claim 1.
	Regarding claim 8, the instant claim is analyzed with respect to claim 2.
Regarding claim 9, the instant claim is analyzed with respect to claim 3.
Regarding claim 10, the instant claim is analyzed with respect to claim 4.
Regarding claim 11, the instant claim is analyzed with respect to claim 5.
Regarding claim 12, the instant claim is analyzed with respect to claim 6.
Regarding claim 13, the instant claim is analyzed with respect to claim 1.
	Regarding claim 14, the instant claim is analyzed with respect to claim 2.
Regarding claim 15, the instant claim is analyzed with respect to claim 3.
Regarding claim 16, the instant claim is analyzed with respect to claim 4.
Regarding claim 17, the instant claim is analyzed with respect to claim 5.
Regarding claim 18, the instant claim is analyzed with respect to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAI Y CHEN/Primary Examiner, Art Unit 2425